Name: 98/295/EC: Commission Decision of 22 April 1998 on the recognition of the Hellenic Register of Shipping in accordance with Council Directive 94/57/EC (Only the Greek text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  European Union law;  maritime and inland waterway transport;  Europe;  transport policy;  political framework
 Date Published: 1998-05-05

 Avis juridique important|31998D029598/295/EC: Commission Decision of 22 April 1998 on the recognition of the Hellenic Register of Shipping in accordance with Council Directive 94/57/EC (Only the Greek text is authentic) (Text with EEA relevance) Official Journal L 131 , 05/05/1998 P. 0034 - 0034COMMISSION DECISION of 22 April 1998 on the recognition of the Hellenic Register of Shipping in accordance with Council Directive 94/57/EC (Only the Greek text is authentic) (Text with EEA relevance) (98/295/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administration (1), and in particular Article 4(3) thereof,Whereas Article 4(3) of Council Directive 94/57/EC states that Member States may submit to the Commission a request for a recognition of three years for organisations which meet all the criteria of the Annex other than those set out under paragraph 2 and 3 of the section 'General` of the Annex;Whereas the Commission has verified that the Hellenic Register of Shipping, which had previously been notified on the basis of Article 4(2) of Council Directive 94/57/EC, meets all the criteria of the Annex to the abovementioned Directive other than those set out under paragraph 2 and 3 of section 'General` of such Annex;Whereas Greece has submitted a request for adapting the recognition of the Hellenic Register of Shipping according to Article 4(3) of the abovementioned Directive;Whereas the provisions of this Decision are in line with the opinion of the Committee set out in Article 7 of Directive 94/57/EC,HAS ADOPTED THIS DECISION:Article 1 The Hellenic Register of Shipping is recognised pursuant to Article 4(3) of Council Directive 94/57/EC for a period of three years as from the date of adoption of this Decision.Article 2 The effects of this recognition are limited to Greece.Article 3 This Decision is addressed to the Hellenic Republic.Done at Brussels, 22 April 1998.For the CommissionNeil KINNOCKMember of the Commission(1) OJ L 319, 12. 12. 1994, p. 20.